Case 2:19-mc-09438-DM Document 4 Filed 04/30/19 Page 1 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant ORIGINAL

UNITED STATES DISTRICT COURT

ee SEALED

Eastern District of Louisiana

In the Matter of the Search of

)
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 19-MC-9438
)
)

The premises known as 814 Covington Point Drive,
Covington, Louisiana further described in Attachment A

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of Louisiana
(identify the person or describe the property to be searched and give its location):

 

The premises known as 814 Covington Point Drive, Covington, Louisiana further described in Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

 

oars COMMANDED to execute this warrant on or before Man +, 20 IA (not to exceed 14 days)

in the daytime 6:00 a.m. to 10:00 p.m. J at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

   

istrate Judge)

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
Date and time issued: April 23, 2019 at 9:00 a.m. (\ On—~ Le M orl Sf
\ Judge’s signature
City and state: ° New Orleans, Louisiana Honorable Janis Van Meerveld, U.S. Magistrate Judge

 

 

Printed name and title

 
Case 2:19-mc-09438-DM Document 4 Filed 04/30/19 Page 2 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-MC-9438 By 24/19 Ooo Ganle Balen
{ ¢ eS

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

See Oteachved Evidence Collecled Hem Los.

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: Y, g/g Vise halos kt — NA it _—S

Executing officer’s signature

2017, Vs cloles he. bu in Seer tal lgat FUL

Printed name ahd title

 

Subscribed, sworn to, and returned before me

this Bor" da

   
 

 

 

JOSEPH C WICKINSON, IR.
UNITED STATES MAGIS: Bare

 

LINCe

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WON = APD. YA2RAV| .
on UAVARO A SOQU01N AIC DWG-ENZIZb -3u Ce
Wer — ~ .
pes] “HERO TID) UG alazias d PAU? Biy \ahee Sid | ©
deh LAY eA AND r a+ FJ) “KAT SAD
ean a dg eM So q BAM ATING Pai 1S on Ko 0)
. POA 93 ' | pL
17.2) WAIN SQUID ny HOA sOua< Ut Avy \PUayxKo “2yhva \
Wen AA PINAY AA2AIA JAD /1 MN DAGL PACA 7 ON FAY
SS) PP UL C IMd GN DAU
‘" a> POOLS Oe AALYSAVSS NA P
of wag — 2ZAIEUIL) SAA) APOIAS VI EAA (VUARL& P+ Bees | 4
q QW pA) CIv5 RIOTS 1
D \
a - AIA Bram Mower sadiurrg |
Oo} } . AW &
a LYRE VIFF FAs VODA SHSCORTO |
q (W204 ~ | q > Guuzor! fy
~ - Y .¥ i t ° aul
5 i, DO NMION Cac aBerars UL 2822 Bry Nova ASIdMe¢ |
r o =
s USA EY LOD ASrrdy | NEES ESN]
ur Went | Lindo dayasap / SMAAA ASIQYIS | GUUVatueD SG
y pa AAD aria so da UO uadepes AsIb WY ASIIES |
ct , UN UDI | CIDVATLUGy NS OD
bq ‘do Al mOwy Ap 7 doe naar 42192 VU AWA Z
& rusaid) — ANP SAMA | xu 299\4 Uo Kayo draw WY |
or UNAQCL LAN ID| yo
4 Oca 8 ATL v7 AND Ul 2buer10 SADA |
ai Siu [rusAd ANAD AINA QL AKI 2%) 4.U0 Lana. AalaAd\op daasalp Sacy |
(QUIDN 18D] PUD awDN 35414) (uioos ul/M vain diffaads “6'a)
(papaau fi) poyjayw Aq pansasqo uole207 (wooy “6-a) (# jol4as ‘auoyd dyf Bunswins yonjq auC “6-a)
s}uaWWo? suigeyoeg /Aq paqa}jo5 aiyioads uoljze307 uoldisaq # Wid}]
f rh va ; _ )
g MEAL AYA Gantt ne SVSUD IN PAY RIOT 2 sqUeysissy /souedaig
} Few my TOAD INP
ACPD FING OITA TLIAG IT IBC Ay 2 SIZ 9. AVY te at LWT CK
D a |
Dn, OW er? gn 7 7, .
®D “wo o\\ ey FLAY dhaAn ah et PEA A * peo LA a VTA laa? NA? CEPOL WI ‘UO\SUIAOZ “SALI qUlog uojSUIAOD P18 *YUO1}R90)} |
= r ie - Ie 7 > ” “ALT. “G1 8S®) se 1870
a NO” a AG SCHON :(sjeijul pue sawweu jn) jauuossag BCLL80E-ON-ISOE 610circirO

 

 

 

 

‘Adossazau fi ‘Wia}! YI0e JOf pasn aq Aow aul auo uDYy) aso ‘AiqiBay ulig

ey ed 907 WALI G3.193T109 JDN3IGIA (ST-ET-y “A2u) 988-4

 

 
 

 

  

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TSR EID > °
Wem FEO A" NNIVPUNNAN 4 HXO9 > aida on
p24 AQ \O2QLS UD dard sacy }
— = PADD BEA /N A iey
OW = AAW DAT ON 4aryY
x ee YZ; \ vied AAS y oe Z
‘ Pay Dy oy Sdad Z2dEYNAN/ZS
J VO Praag KL VO PAUP RAY Oa apaboes |
op Wan | AAD Brut AANZL APDUN sarod. SWA- td bH db 12 yj
ob 42 Ou i +9 day UO WAY WWUURLx 2D awl NIPL |
Lf SOS), TNE CAG CO 7 N/OS
fai \\ON\ oats Ay SSM ECE he + N/S
% - J [naan A) BWW F12P94) O|
+ po) Fac U9 ~ K
a oe \ A MS eui0uc) yao WI CPLA |
SE
J) Re
+ ae MUNGA/AVAQ -42z TET INS
PAU AMIE AGI Abo ze
+ “Pes DIAG A UAAL 47 |
E be ALIS ~2BOVAUOL) 2. A n4 7
# IV2M\ SND UWA prams TIMP ECHOCID o N7s
P 2 +} 2A) AY BOC ab: Dye? tT aA UP Quint aca lL,
b PA Od AA Par" OS AIVE FAWPil> Vasey Adique |
T LNA AAA TEP DVL EXD IRA Hib OMBGy RII]
= ess 2 DT AAMT AANA | NY | FR ESO/IM  AAIDRELD aes) &
ab i Vl parduos fsocdar uo PAUP ZI [WISE Syyboos |
(aWDN 1507 PUD awDN 25414) (wioo.s ul/M Das aifisads “6-a)
(papaau fi) powww Aq pansasqo uolje207 (wooy “6-a) (# jol4as ‘auoyd dif Bunsuins y20;q aug “B-a)
sjuawWiWo? suigeyoed /Aq payajop ayloads uoljze907 uondiosag # Walz
a ALI q KT VAI :sque\sissy /souedaig
W a
L)
qi
D CEPOL VT UOIBUIADZ “SALI JUIOg UOISUIAGD ppg ‘UOHEIOT
el ‘alase> ~~ ¥,,:~«(:a1ed
:(sjeltiul pue Saweu |jnJ) jauuosuag SCLLB0E-ON-ISOE 610c/Pc/r0

 

 

 

 

7 jo 2 aged

‘Alossazau fi ‘way! Yyoba Jof pasn aq Aow aulj auo uBY) aso ‘Ajqibay quid

901 WALI G319371109 JDNIGIAI

(ST-€T-p ‘A8u) 988-d4

 

 
